This cause is an appeal from a judgment of the Court of Common Pleas, filed on August 1, 1972, affirming certain findings and recommendations of the referee concerning temporary alimony and support, made on March 22, 1972, and approved by a judgment entry of the trial court on April 17, 1972.
From October 27, 1971, to June 12, 1972, an appeal was pending in this court from a referee's finding in September 1971, establishing temporary support. That appeal was dismissed sua sponte by this court because the order appealed from was not a final appealable order.
We can agree with the defendant (appellant) that the jurisdiction in this case rested with this court on April 17, 1972, and the trial court could not lawfully make any judgment on that date. The trial court could, however, do what it did on August 1, 1972, which was to make the referee's finding the judgment of the court as of that date, *Page 196 
even if that judgment was based on the same referee's findings made on March 22, 1972.
This appeal is, therefore, an appeal again on temporary orders of the court entered August 1, 1972, and they are notfinal appealable orders.
It is further to be noted that there has not been any transcript of proceedings filed herein so that this court could not review the trial court's order, even if it were reviewable upon appeal. Accordingly, the appeal will be dismissed and the case remanded to the trial court for further proceedings therein, according to law.
Appeal dismissed and cause remanded.
VICTOR, P. J., and WASSERMAN, J., concur.
WASSERMAN, J., retired, of the Eighth Appellate District, assigned to active duty under authority of Section 6(C), Article IV, Constitution, in the Ninth Appellate District.